TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00725-CR


William Thomas Watts, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
NO. DIS-08-01654, HONORABLE BEN WOODWARD, JUDGE PRESIDING


O R D E R
PER CURIAM
	On July 15, 2008, following a bench trial, the trial court found appellant
William Thomas Watts guilty of aggravated sexual assault of a child and imposed a fifty year
sentence.  The trial court signed a judgment of conviction formalizing the finding of guilt on July 17. 
On August 12, appellant filed a timely motion for new trial.  See Tex. R. App. P. 21.4(a).  The
motion was overruled by operation of law on September 29, the Monday following seventy-five days
after the trial court "impos[ed] . . . sentence in open court."  See id. R. 21.8.  The notice of appeal
was due no later than October 13, 2008, ninety days after sentence was imposed in open court.  See
id. R. 26.2(a)(2).  Appellant's notice of appeal, mailed October 28 and filed by the trial court on
October 30 was untimely.  See id.  
	However, because the notice of appeal appears to have been mailed on October 28,
the fifteenth day after the notice of appeal was due, appellant may seek an extension of time under
rule 26.3 if he files a motion that complies with rule 10.5(b).  See id. R. 26.3; see also id. R. 10.5. 
Such motion is due in this Court no later than March 6, 2009. 

Before Chief Justice Jones, Justices Puryear and Henson
Filed:   February 24, 2009
Do Not Publish